O’Brien, J.,
dissents and votes to reverse the order insofar as appealed from, deny those branches of the defendants’ motions which were to dismiss counts one, two, five, and six of the indictment, and reinstate those counts of the indictment, in the following memorandum with which Friedmann, J., concurs. The test of the legal sufficiency of an indictment is “ ‘whether the evidence viewed in the light most favorable to the People, if unexplained and uncontradicted, would warrant conviction by a petit jury’ ” (People v Galatro, 84 NY2d 160, 163, quoting People v Jennings, 69 NY2d 103, 114; see also, CPL 70.10 [1]). Upon review of the proof presented to the Grand Jury, I conclude that the evidence was legally sufficient to sustain those counts of the indictment which charged the defendants with manslaughter in the second degree and reckless endangerment in the second degree.
The defendant Roger Reagan, Jr., a/k/a Bill Reagan, is the president of the defendant Westar Mechanical, Inc. (hereinafter Westar). In July 1996, Westar contracted with Rowley Building Products (hereinafter Rowley) to connect a water and sewer line to its property in the City of Middletown (hereinafter the City). Westar subcontracted with the defendant 5L Enterprises, Inc. (hereinafter 5L), which was owned and operated by Charles Loidice and his sons, to dig the trench necessary to lay the pipe from the street to the building. According to 5L and Westar employees, Reagan was in charge of the project. On the second day of the excavation, one of the walls of the trench caved in, a broken water line flooded the trench, and two workers drowned before they could be extracted from the mud. The victims were a worker employed by Westar and a worker employed by 5L.
Reagan, Westar, and 5L were indicted on two counts of criminally negligent homicide (Penal Law § 125.10 [causes death with criminal negligence]) and two counts of reckless endangerment in the second degree (Penal Law § 120.20 [recklessly engages in conduct which creates a substantial risk of serious physical injury]). Reagan and Westar were indicted on two counts of manslaughter in the second degree (Penal Law § 125.15 [1] [recklessly causes death]).
The County Court dismissed the manslaughter and reckless *492endangerment counts on the ground that the People failed to present sufficient proof to establish the element of recklessness common to these crimes, in other words, that the defendants were “aware of and consciously disregard [ed] a substantial and unjustifiable risk” and that the risk was “of such nature and degree that disregard thereof constitute [d] a gross deviation from the standard of conduct that a reasonable person would observe in the situation” (Penal Law § 15.05 [3]). Contrary to my colleagues, I conclude that the County Court erred and that the evidence was sufficient to establish prima facie the element of recklessness.
The Grand Jury heard evidence that, on the date of the accident, the victims were working in a trench which was about 135 feet long, 7 to 8 feet deep, and 3 to 4 feet wide, with vertical walls. There was no shoring or other safety measures in place to prevent the walls from caving in upon the workers. That morning, a six-inch pipe, which was part of the automatic sprinkler system for the Rowley building, was uncovered during the excavation of the trench. The pipe ran parallel to the trench wall. Reagan initially stopped the excavation work and, after consulting with a City plumbing inspector, told the backhoe operator to continue digging the trench a few inches away from the original cut in order to avoid the pipe. As the work progressed, the pipe remained imbedded about six inches inside the trench wall. A worker periodically uncovered the pipe by hand to ensure that it remained undisturbed. The two victims continued working in the trench.
In the afternoon, the trench wall containing the sprinkler pipe collapsed. The sprinkler pipe broke and water began bubbling up from the bottom of the trench. The two victims quickly became mired in mud and were drowned in the rising water before they could be rescued.
The evidence presented by the People demonstrated that the defendants were aware of the risk that the trench walls would cave in and that the sprinkler pipe would break if the wall surrounding it collapsed. Reagan had worked on about a hundred excavations, including many performed with 5L, and he and the Loidices had witnessed small cave-ins at their work sites in the past. In a videotaped interview with a representative of the Federal Occupational Safety and Health Administration (hereinafter OSHA) investigating the accident, Reagan stated that he was aware that an excavation exceeding 5 to 6 feet in depth required some type of shoring or protective system. Reagan admitted that he could give no reason for the failure to. use a protective system at this work site. Further, the People *493showed that Reagan and the Loidices were aware that the sprinkler pipe uncovered during the excavation carried water under pressure and that the pipe lengths were essentially held together by the surrounding dirt. Reagan acknowledged in the OSHA interview that he was aware, prior to the accident, that the sprinkler pipe contained water under pressure. Despite this information, the excavation continued, and the workers remained in the trench without any protective system to prevent the walls from collapsing.
The People offered sufficient evidence that the defendants’ disregard of these risks was a gross deviation from what a reasonable person would have done under the circumstances. The Grand Jury was advised that, pursuant to OSHA regulations, shoring or other adequate protective systems were required in excavations over five feet deep. The City plumbing inspector testified that, in his experience, where a trench was deeper than five feet and narrower than four feet, a protective measure such as shoring was used to keep pressure off the side walls. In the City, the prevalent practice was to use shoring if the soil was soft or sandy, although there was a tendency not to use shoring if the soil was “hardpan”. An analysis of the soil by OSHA revealed that the soil was a sandy-gravely type, which meant that it was not very cohesive. In his interview with the OSHA representative, Reagan stated that he did not know what kind of soil was present at the excavation site.
The majority concludes that evidence that Reagan consulted with the City plumbing inspector after discovering the sprinkler pipe negates any inference that the defendants were aware of and disregarded a risk. Although Reagan stated in the OSHA interview that the plumbing inspector approved of altering the route of the trench a few inches to avoid the pipe, there was no evidence before the Grand Jury that the plumbing inspector advised Reagan that it was safe to proceed with workers in the trench or that the plumbing inspector was in any way qualified or authorized to approve the manner in which the excavation work was performed. In any event, the weight to be given this evidence is for the petit jury (see, People v Galatro, 84 NY2d 160, supra).
I also disagree with the majority on the issue of foreseeability. Initially, with respect to the charges of reckless endangerment in the second degree, the People need not establish that the defendants could have foreseen the actual manner in which the victims were injured. The statute is directed at conduct which creates a risk of serious injury and creation of the risk alone will sustain prosecution (see, People v Galatro, *494supra; People v Roth, 80 NY2d 239). The People therefore sustained their burden by presenting prima facie proof of recklessness and that the risk involved serious physical injury.
With respect to the charges of manslaughter in the second degree, the People were required to show that the actual cause of the death-producing event was foreseeable (see, People v Warner-Lambert Co., 51 NY2d 295, cert denied 450 US 1031; see also, People v Roth, supra). The People presented sufficient evidence that the absence of a protective system in the trench created the risk of a cave-in and that the cave-in caused the sprinkler pipe to break, increasing the risk that the workers would be trapped. These events were foreseeable and were a “sufficiently direct cause” of the victims’ deaths to satisfy a criminal prosecution (see, People v Reyes, 75 NY2d 590, 594; see also, People v Kibbe, 35 NY2d 407, 412-413).
Finally, prosecution of these criminal charges is not incompatible with governing case law, as the majority suggests. The Court of Appeals, in People v Pymm (76 NY2d 511, 524, cert denied 498 US 1085), recognized that OSHA’s penalties “operate as a floor and that States can supplement these penalties with sanctions authorized by their own criminal laws”. Accordingly, I would reverse and reinstate the first, second, fifth, and sixth counts of the indictment.